Citation Nr: 0718960	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for head and back injury at 
the Department of Veterans Affairs (VA) Medical Center (MC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to compensation under 38 U.S.C.A. § 
1151 for a back injury.  The RO subsequently denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
back and head injury in an October 2002 statement of the 
case.  In July 2002, the veteran testified at an RO hearing.  
The veteran was scheduled for a January 2004 Board hearing, 
but canceled his request.  September 2003 and January 2004 
Reports of Contact show that he notified VA that he wanted 
his appeal to be rated on the evidence in file.

In October 2005, the Board remanded this matter for 
additional development.

This matter is now ready for appellate review.  


FINDING OF FACT

There is no competent evidence that the proximate cause of 
any current head or back injury was negligence or other fault 
on VA's part, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for any current head or back 
disorder claimed as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2001 and May 2004 VCAA letters informed the appellant of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the appellant what types 
of evidence VA would undertake to obtain and what evidence 
the appellant was responsible for obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The May 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the deficiency in the timing of the notice 
was remedied by readjudication of the claim after provision 
of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

Neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board further notes that the appellant was not provided 
with notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

The Board notes that the veteran's representative has 
indicated that the VA examinations and the opinions resulting 
from the examinations do not comply with the prior Board 
remand.  Among his arguments are that the veteran was not 
afforded a VA orthopedic examination.  As to this claim, the 
Board notes that the veteran was afforded a VA "spine" 
examination in November 2005 by a physician's assistant.  
Thereafter, the RO returned the file for an opinion and asked 
that the examiner provide the requested opinions that had 
been asked for in the remand.  The examiner subsequently 
reviewed the claims folder and provided the requested 
opinions.  This opinion was signed off on by a VA physician.  

As to the neurological examination and opinion, the Board 
notes that the veteran was afforded a VA neurological 
examination in November 2005 and that an addendum opinion was 
provided in June 2006.  Thereafter, the examiner again 
reviewed the record following receipt of additional evidence 
and again provide an additional opinion in October 2006.  The 
Board is of the opinion that instructions given in the last 
remand were complied with and that the matter is ready for 
appellate review.  


1151

The provisions of 38 U.S.C. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 
38 C.F.R. § 3.800.  Amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 that were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  The veteran's claim was received after 
October 1, 1997.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).

The veteran maintains that he injured his back and head while 
performing physical therapy at a VA facility in August 2000.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that in June 1973, he was diagnosed as having a 
herniated intervertebral disc L3 and 4.  

A July 1995 VA radiology report showed minimal hypertrophic 
spurring at the L3-4 bodies anteriorly and possible disc 
narrowing at L3-4 and L4-5 spaces.  

In an August 30, 2000, treatment note, it was indicated that 
the veteran had come to the clinic for low back pain that 
started while he was exercising.  He was noted to have a 
history of back pain in the past and when he was exercising 
the previous day he felt something tear loose.  

In a September 6, 2000, note, it was noted that the veteran 
reported that he had injured his back in the exercise room 
over one week ago.  The veteran complained of shooting pain 
from his lower back into his legs.  He indicated that his 
feet and legs had a tingling sensation.  X-rays taken of the 
lumbosacral spine revealed anterior subluxation of L3-4 or 
pseudo-spondylolisthesis.  

In a September 9, 2000, treatment record, the veteran was 
noted to have hurt his back by falling in a elevator.  When 
questioned, the veteran indicated that he had hurt his back 
when doing exercises at the VA facility.  

A MRI of the lumbar spine performed on September 19, 2000, 
revealed minimal spurring at all levels with some hypertrophy 
of the ligamentum flavum.  There was no disc herniation, disc 
bulging, or spinal stenosis in the lower 3 lumbar disc 
joints.  The upper lumbar disc joints appeared normal on the 
sagittal image.  It was the examiner's impression that this 
was a normal study with no evidence of disc herniation or 
spinal stenosis.

In a September 21, 2000, note the veteran was seen in the ER 
as a result of having fallen when his legs went numb on him.  
The veteran indicated that he had injured his back while 
exercising.  He noted that he was subsequently seen after 
falling in an elevator.  The veteran reported middle back 
pain and stated that he had numbness of both legs and 
weakness of the right leg.  

In a September 25, 2000, treatment record, the veteran was 
reported to have been discharged from the KT Domiciliary 
Health Club.  He was noted to have complained that every 
activity he participated in hurt his back.  

In an October 10, 2000, record, it was indicated that the 
veteran did not agree with the MRI findings and wanted to 
know what was wrong with his back.  It was noted that the 
veteran did not agree with the examiner and that he did not 
wish to see the examiner in the future.  The veteran became 
belligerent and left the office.  

A MRI of the lumbar spine performed on October 12, 2000, 
revealed generalized disc bulges at L3-4 and L4-5 with some 
spinal stenosis at L3-4.  No focal disc herniations were 
demonstrated.  There were no other abnormalities.  

At the time of an October 27, 2000, examination, the veteran 
reported that he had hurt his back approximately eight weeks 
ago, during KT.  Since that time, the veteran had sharp pains 
that radiated into his buttocks and down the anterior aspects 
of both legs.  The pain went to his shins.  He had numbness 
on the bottom of his feet.  The veteran walked with a cane 
and stated that his left leg was worse than his right leg.  
The veteran was taking anti-inflammatories and muscle 
relaxants for the pain.  The examiner stated that review of 
the x-rays revealed that the veteran did not have significant 
arthritis on the plain films.  On the MRI, the veteran had 
some stenosis at the L3-4 level.  It was the examiner's 
assessment that the veteran had bilateral lower extremity 
pain and numbness which might be secondary to myelopathy from 
stenosis versus peripheral neuropathy.  

At the time of a November 2000 VA examination, the veteran 
complained of lower back pain with radiation of pain and 
numbness to both legs down to his feet.  The veteran reported 
having constant 9/10 pain.  He noted that normal activity 
aggravated his back.  He had decreased range of motion and 
used a cane everyday as he was afraid of falling as a result 
of his legs going numb and pain radiating to his legs from 
his back.  The veteran reported that he injured his back 
lifting weights in the exercise room at Temple VA.  He could 
walk no more than one half block as a result of numbness and 
tingling and a fear of falling.  The examiner noted the 
findings on the MRIs and x-rays that had been previously 
performed.  A diagnosis of subjective out proportion to 
findings of low back strain was rendered. 

A January 2001 CT scan of the lumbar spine revealed focal 
central prolapse of the L4-5 disc.  There was also some 
arthritic change of the facet joints with vacuum change at 
the L3-4 level.  The facets at L4-5 looked relatively normal 
and there was moderate arthritic degeneration of facets 
symmetrically at L5-S1 as far as defects were seen.  

At his July 2002 hearing, the veteran testified that he was 
told to use the stationary bike when he was a patient at the 
Temple VA Hospital.  The veteran requested that the 
stationary bike be adjusted and the therapist stated she had 
better things to do.  He subsequently aggravated his 
condition when using the bike.  He stated that he continued 
to exercise as he was told that he would have to leave the 
domiciliary program if he did not do so.  He stated that 
prior to August 27th he did not have the back problems that 
he now currently had.  The veteran testified that he was sent 
to the therapy room as part of his chores while he was in the 
domiciliary.  He stated that this was part of his daily 
activity.  The veteran reported that his back had hurt him 
since the time of the injury.  

EMG and nerve conduction studies performed in October 2002 
revealed moderately severe bilateral L5 radiculopathy, right 
side greater than left.  

In an April 2003 letter, a therapy assistant indicated that 
the veteran had attended the KT dorm from August 22, 2000, to 
September 25, 2000.  She stated that sometime during that 
period, the veteran indicated that he pulled a muscle in his 
low back while riding the Air dyne bike.  She noted that the 
veteran came back the next day to ride the bike but could not 
do so because it aggravated his back and he stopped.  The 
veteran was advised to see a doctor before resuming therapy 
and he subsequently dropped KT because he stated that the 
doctor had told him to not attend anymore.  

In a May 2004 treatment record, it was noted that the veteran 
reported that he developed severe low back pain while riding 
a stationery bike in 2000.  He saw the doctor after this 
incident and received physical therapy but when he retried 
the bicycle he would have pain.  

In October 2005, the Board remanded this matter for 
additional development.  The Board requested that the veteran 
be scheduled for VA orthopedic and neurological examinations 
to determine the nature, etiology, severity, and date of 
onset of his lumbar and cervical spine disabilities.  The 
examiners were requested to determine whether it was at least 
as likely as not (50-50 chance) that the veteran suffered 
additional lumbar and/or cervical spine disability from any 
injury suffered during August 2000 VA physical therapy 
treatment.  If so, the examiner(s) were to consider the 
following: (a) Whether any additional lumbar and/or cervical 
spine disability was due to the veteran's own willful 
misconduct or failure to follow instructions; (b) Whether any 
additional lumbar and/or cervical spine disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (c) Whether any additional lumbar and/or 
cervical spine disability was due to an event not reasonably 
foreseeable.  The examiner(s) were to base the opinions on 
examination findings, historical records, and medical 
principles.  It was imperative that the examiner reviewed the 
evidence in the claims folder, including a complete copy of 
the remand.  If any requested opinion could not be provided, 
that fact was to be noted and the AMC was to explain in 
detail why securing the opinion was not possible.

In  November 2005, the veteran was afforded a VA spine 
examination.  At the time of the examination, the examiner 
noted that information was supplied by the veteran and that 
the claims folder was available for review.  The veteran 
complained of stiffness and weakness in his cervical spine 
which started in 2000 at the VA in Temple while riding a 
stationary bike.  The veteran reported that he had had no 
problem with his neck until that time.  He was told by a 
therapist to continue biking and indicated that the was going 
to continue on until he was told not to do so.  He noted that 
the therapist sent him to a doctor who told him to stop doing 
the physical activity and gave him medication.  He was 
staying at the domiciliary at that time due to alcohol 
dependence but was subsequently discharged.  

He reported having continued neck and arm pain and stated 
that he began using a walker and wheelchair by 2001.  The 
veteran noted that he had undergone posterior spinal fusion 
with iliac crest bone graft from C3 to C5 at the Houston VA 
Medical Center and was hospitalized for three months.  Since 
that time he had complained of neck spasms and left arm pain, 
mainly to the radial side of the hand.  He reported that his 
neck spasms were of a severe degree and he had been given 
medications privately for the pain.  

With regard to his lumbar spine, there was a stiffness and 
weakness and he indicated that this first began during 
bicycling at Temple VA in 2000.  He also had bilateral leg 
and back pain, which would cause him to cry out in pain.  

Physical examination of the cervical spine revealed a 
symmetry appearance and rhythm of spinal motion.  There was 
tenderness to the right trapezius.  Flexion was to 45 
degrees, extension was to 30 degrees, right and left rotation 
was to 60 degrees and right and left lateral bending was to 
10 degrees.  There was pain at the end of all movements.  No 
attempt was made to force range of motion as this might cause 
injury.  There was pain on repetitive motion but there was no 
weakness, incoordination, or fatigability on repetitive use.  
There was decreased sensation to the left arm globally.  
There was also decreased sensation for the right leg into the 
bilateral feet.  There was decreased grip strength on the 
left and decreased strength to the bilateral lower 
extremities globally without evidence of atrophy.  

The veteran was only able to stand with assistance from the 
companion who accompanied him.  Reflexes were 2 and 3+ in the 
upper extremities and 1+ in the knees, bilaterally.  They 
were 0+ at the ankle.  There was no clonus and a down 
Babinski.  The veteran was unable to demonstrate any range of 
motion of the lumbar spine secondary to pain as was the 
veteran's choice.  He was able to put his shoes on but with 
great difficulty.  There was tenderness to the midline lower 
lumbar scar and swelling to his right ankle.  The posterior 
cervical incision was nontender.  

In December 2005, the veteran was afforded a VA neurological 
examination.  The examiner noted that the claims folder was 
reviewed prior to the evaluation.  The examiner stated that 
the veteran reported having chronic low back pain since 
August 2000, when hospitalized for treatment of bipolar 
disease.  VA treatment records noted that the veteran 
complained of a back injury in August 2000.  The veteran 
reported that he sustained an injury at the Temple VA and not 
in the Waco VA.  The examiner noted that in the medical 
records, the veteran complained of a back injury while 
exercising.  The veteran was also noted to have a history of 
alcohol and polysubstance abuse.  

The veteran stated that he was exercising on a bike for 
approximately 35 to 40 minutes when he developed low back 
pain which felt like ice water running down both legs.  He 
noted that the symptoms radiated from his lower back, across 
the buttocks, and down the posterolateral aspect of both 
legs, especially to the right.  He stated that he had 
difficulty straightening up and was limited with ambulation.  
A September 6, 2000, MRI revealed degenerative disc disease 
at L3-4.  A MRI performed on September 19, 2000, was negative 
for HNP or spinal stenosis of the lumbar spine.  The veteran 
was treated conservatively.  He stated that he continued to 
experience intermittent low back pain with intermittent 
radiation to the posterolateral aspect of the right leg.  He 
also noted intermittent right leg weakness.  

The examiner observed that the veteran's medical records 
dated September 21, 2000, showed that the veteran reported a 
fall due to back pain and weakness in the legs.  A repeat MRI 
on October 12, 2000, was read as generalized disc bulges at 
L3-4 and L4-5, with some spinal stenosis at L3-4.  A November 
13, 2000, examination report noted the complaint of low back 
pain with radiation and numbness to the bilateral lower 
extremities.  A MRI performed at that time was read as 
normal.  

The veteran stated that over time his low back pain 
progressed becoming a persistent pain with intermittent 
bilateral lower extremity radicular symptoms.  The veteran 
indicated that as his disability progressed he began using a 
motorized scooter in 2003.  He also noted that he began 
experiencing neck pain in 2000.  The veteran stated that 
around that time he developed low back pain, which progressed 
over time.  He reported that radicular symptoms emerged in 
2002.  

The examiner noted that a June 2004 MRI showed no definite 
bony abnormality and that the spinal cord showed no definite 
abnormality.  The thecal sac appeared to be narrowed in the 
mid and upper cervical spine by degenerative disease.  The 
examiner observed that the veteran underwent cervical spinal 
instrumentation and fusion C3-5 in August 2004.  Following 
surgery, the veteran's neck pain improved and his bilateral 
upper extremity pain showed further improvement in the 
strength of both hands.  

Following a comprehensive examination, diagnoses of chronic 
low back pain with radicular features; chronic cervical pain 
with radicular features; and peripheral neuropathy, were 
rendered.  

The examiner noted that the veteran had a history of chronic 
neck and low back pain beginning in the year 2000 while the 
veteran was hospitalized for inpatient treatment of 
nonservice-connected bipolar disease.  He stated that his low 
back pain emerged after he was forced to exercise on an 
exercise bike.  The veteran reported that there was no prior 
history of a low back injury or pain.  He stated that since 
then the pain progressed over time and involved radicular 
symptoms involving both extremities, worse on the right.  His 
work-up revealed degenerative disc disease worse at L3-4.  
The veteran was noted to have undergone low back surgery (L3-
4 fusion) with no improvement in symptoms.  The exact cause 
of the veteran's symptoms was unclear.  He noted that the 
veteran's degenerative disc disease did not explain the 
entire symptomatology exhibited by the veteran.  He stated 
that his disability was severe.  

The examiner noted that the veteran also reported chronic 
neck pain with radicular symptoms beginning around the same 
time as the low back pain.  He observed that the symptoms 
improved following two cervical surgeries.  However, the 
veteran still rated his pain as moderate to severe with 
frequent episodes causing significant functional disability.  
The examiner noted that the exact cause of the veteran's 
cervical spine disorder was unclear.  His evaluation was also 
suggestive of underlying peripheral neuropathy.  

The examiner noted that per the veteran's statement, his low 
back pain emerged after being on the exercise bike.  Hence, 
it appeared that the mechanical stress imposed by that 
particular exercise caused the emergence of low back pain.  
The veteran stated that the low back pain emerged while he 
was exercising on the exercise bike.  Hence, it appeared that 
the mechanical stress imposed upon the lower spine by the 
exercise caused the emergence of other back symptomatology.  

In May 2006, the AMC noted that the neurological examiner's 
opinion was based upon the veteran's reported history of low 
back pain emerging while he was exercising on an exercise 
bike.  It noted that an opinion based upon a history provided 
by the veteran was of no probative value.  The AMC observed 
that the VA examiner who conducted the spine examination had 
not provided any opinion.  The AMC requested that the file be 
returned to both examiners for a review of the record and to 
provide opinions following a thorough review of the claims 
folder.  

In a June 2006 report, it was indicated that the entire 
claims folder had been reviewed, including the results of the 
prior examinations.  It was the examiner's assessment that 
the veteran had congential cervical spinal stenosis.  It was 
noted that the diagnosis of the veteran's surgery in June 
2004 was an anterior decompression due to secondary 
congenital cervical spinal stenosis.  It was indicated that 
secondary congential spinal stenosis was not caused by injury 
that the veteran could have possibly sustained while riding a 
bicycle during rehabilitation.  Spinal stenosis was a problem 
that developed over a long period of time and was not due to 
any kind of acute injury or an acute episode such as riding a 
bicycle.  The veteran was noted to have a long history of 
chronic pain and a long history of substance abuse.  The 
examiner stated that it was of interest that in the extensive 
detailed history taken on August 2, 2004, prior to the August 
surgery, that there was no indication of a previous injury.  
The veteran did report that he had a history of back pain 
beginning in 2000.  The concensus at that time was pointed 
towards congenital spinal stenosis, not any type of acute 
injury.  The examiner stated that following a review of the 
record, it was his opinion that the veteran's subsequent 
surgery that he had in 2004 was not caused by or due to 
anything that happened to him in physical therapy in 2000.  

In a June 2006 addendum, the December 2005 VA neurological 
examiner indicated that he had again reviewed the claims 
folder.  

He noted that the claims folder showed that the veteran was 
evaluated for a history of a disc problems and complaints of 
pain in his left hip and down the leg to the foot in January 
1995.  Per the notation, the veteran was injured years ago on 
the job and took money from worker's compensation.  It was 
also noted that the veteran had been followed at VA and had 
been told that he needed disc surgery but that he feared the 
surgery and requested a shot for pain.  The overall 
assessment of the health care provider was that the veteran 
had a subjective history of disc problem with back pain and a 
history of narcotic use.

The examiner noted that the veteran, at his November 2005 
evaluation, reported back pain beginning in August 2000 when 
hospitalized for treatment of bipolar disease, where he 
injured his back during a KT session.  Per the claims folder, 
the veteran attended KT DOM from 8/22/00 to 9/25/00.  Per the 
physical therapist, he the left the DOM sometime during that 
period.  The veteran stated that he pulled a muscle in the 
lower back while riding an exercise bicycle.  The veteran 
came back the next day but was not able to ride the bike 
because it aggravated his back.  Hence, he stopped and was 
seen by a physician and the veteran subsequently dropped KT 
because the doctor told him not to attend anymore.  

The examiner noted that in an April 2003 letter, it was 
stated that the veteran had attended KT 13 times between 
August 22, 2000, and September 25, 2000.  His strength and 
range of motion were unchanged while in KT from the initial 
assessment.  The veteran's KT program only consisted of air 
dyne bike at a minimal pace.  He was noted to have worked as 
his own pace in KT but complained of intolerable pain at 
times and was discharged because he could no longer 
participate.  

The examiner noted that subsequent records revealed several 
evaluations for back pain and the veteran complained of 
radicular symptoms down the bilateral lower extremities.  
However, the MRI performed on September 19, 2000, was read as 
negative for HNP or spinal stenosis of the lumbar spine.  
Hence, there was no obvious pathology to account for the 
veteran's symptoms.  

The examiner further indicated that at the time of a 
September 9, 2000, evaluation, the veteran was noted to have 
allegedly hurt his back while falling in an elevator.  The 
note indicated that there might be monetary gains in having a 
pinched nerve according to the nursing note.  When questioned 
at that time, the veteran stated that he hurt his back during 
exercises at the VA.  He described an exercise which 
resembled a pull down motion and no strain in the spinal 
column.  On physical examination performed at that time, the 
physician mentioned there was no evidence of bowel or bladder 
incontinence and the veteran was not diaphoretic but was 
morbidly obese.  When asked to stand he made a feeble effort 
and did not seem to be making an effort.  The veteran 
tolerated full leg straightening with no discomfort.  X-rays 
performed at that time revealed no fracture.  A final 
diagnosis of questionable low back strain was rendered.  

The veteran continued to have the above mentioned symptoms.  
Another MRI performed on October 12, 2000, revealed 
generalized disabilities at L3-4 and L4-5 with some spinal 
stenosis at L3-4; however, the pathology noted was relatively 
mild and could not completely explain the symptoms reported 
by the veteran.  

The examiner noted that at the time of the December 2005 
examination, sensory examination was negative for any 
dermatomal sensory loss and hence there was no objective 
supportive evidence for either radiculopathy or myelopathy.  

He stated that in a nutshell, it appeared that the veteran 
had longstanding low back symptomatology which was mentioned 
in the notation in January 1995 (well before the injury 
claimed in 2000).  He noted that the veteran was drawing 
worker's compensation from that injury.  Regarding the strain 
sustained in 2000, the examiner indicated that he could not 
comment whether that injury actually exacerbated the 
veteran's symptomatology without resorting to speculation.  
He noted that this was a purely subjective symptom (at least 
the low back component) which could not be assessed in any 
other way.  He indicated that regarding the symptoms of 
radiculopathy, there was no objective evidence for example of 
a neurologic examination consistent with that or a MRI of the 
lumbosacral spine consistent with that.  Hence, he was unable 
to objectively validate these symptoms.  He observed that 
given the negative MRIs immediately following the veteran's 
traumatic lower extremities radiculopathy like symptoms, the 
etiology of the veteran's symptoms could not be defined.  

He stated that although a mechanical stressor like an 
exercise bike could potentially exacerbate the veteran's 
preexisting low back condition there was no evidence to 
suggest that the veteran had an associated myelopathy or 
radiculopathy.  

In an October 2006 addendum, the VA neurologist indicated 
that additional evidence received contained no information 
relating to the back and that the previous opinion he had 
rendered in June 2006 had not changed.  

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for head and back injury, 
claimed as a residual of VA treatment, is not warranted.

The veteran has expressed his belief that he suffered 
additional back and head problems as a result of treatment, 
including physical therapy consisting of riding a stationary 
bicycle, that resulted in injury to his back while at the 
Temple VA Domiciliary.  However, as the veteran has not been 
shown to be a medical expert, he is not qualified to express 
an opinion regarding any medical causation.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The veteran's lay opinions as to medical 
causation cannot be accepted as competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The Board does note that the December 2005 VA neurological 
examiner, in his initial report, noted that per the veteran's 
statement, his low back pain emerged after being on the 
exercise bike and that it appeared that the mechanical stress 
imposed by that particular exercise caused the emergence of 
low back pain.  He further observed that as the veteran 
stated that the low back pain emerged while he was exercising 
on the exercise bike, it appeared that the mechanical stress 
imposed upon the lower spine by the exercise caused the 
emergence of other back symptomatology.  

While the examiner indicated that he had the claims folder 
available to him for review, he relied heavily upon the 
statements of the veteran in reaching this determination, as 
opposed to relying upon the evidence of record at that time.  

In contrast, the June 2006 addendum opinion received from the 
December 2005 VA neurological examiner, indicated that it 
appeared that the veteran had longstanding low back 
symptomatology which was mentioned in the notation in January 
1995 and that the veteran had been drawing worker's 
compensation from that injury.  The examiner further noted 
that he could not comment whether the August 2000  injury 
actually exacerbated the veteran's symptomatology without 
resorting to speculation as this was a purely subjective 
symptom (at least the low back component) which could not be 
assessed in any other way.  He noted that as to the symptoms 
of radiculopathy, there was no objective evidence such as an 
examination or an MRI of the lumbosacral spine consistent 
with that, and that these symptoms could not be objectively 
validated.  He further stated that given the negative MRIs 
immediately following the veteran's traumatic lower 
extremities radiculopathy like symptoms, the etiology of the 
veteran's symptoms could not be defined.  He also noted that 
although a mechanical stressor like an exercise bike could 
potentially exacerbate the veteran's preexisting low back 
condition there was no evidence to suggest that the veteran 
had an associated myelopathy or radiculopathy.  The Board is 
giving the June 2006 more probative value as it was based 
upon a complete review of the veteran's claims folder and 
cited specific medical findings to support the findings made.  

Moreover, in the June 2006 addendum to the November 2005 
spine examination, the examiner indicated that the veteran 
had congential cervical spinal stenosis and that secondary 
congential spinal stenosis was not caused by injury that the 
veteran could have possibly sustained while riding a bicycle 
during rehabilitation.  He observed that spinal stenosis was 
a problem that developed over a long period of time and was 
not due to any kind of acute injury or an acute episode such 
as riding a bicycle.  He noted that following a review of the 
record, it was his opinion that the veteran's surgery that he 
had in 2004 was not caused by or due to anything that 
happened to him in physical therapy in 2000.  The examiner's 
opinion was based upon a complete review of the record and 
contained significant findings and complete detailed 
rationale to support his opinion.  

The VA examiners' opinions are the only competent opinions 
regarding the relationship between the VA treatment and the 
claimed disability.  These opinions are against the claim for 
compensation for a back injury.  As to compensation for a 
head injury, there is also no competent evidence of a head 
injury resulting from VA treatment.  

There is no competent evidence that the proximate cause of 
the veteran's current back or head injury was negligence or 
other fault on VA's part, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.



ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, 
Section 1151, for back and head injuries, claimed as a 
residual of VA treatment, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


